Appeal from a judgment of the Supreme Court (Bradley, J.), entered June 9, 2001 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondents calculating the length of petitioner’s prison sentence.
As relevant to this appeal, petitioner was sentenced in February 1992 to a prison term of 21/s to 7 years for burglary in the third degree. In October 1992, defendant absconded from custody while participating in a temporary release program. In February 1994, petitioner was sentenced as a second felony offender to a term of 2V2 to 5 years for burglary in the third degree and in May 1994 he was sentenced as a second felony offender to a term of 3 to 6 years for burglary in the third degree. Petitioner was paroled in May 1996 but was subsequently arrested and returned to the Department of Correctional Services in May 1998 as a parole violator.
Petitioner commenced this CPLR article 78 proceeding to challenge respondents’ computation of his prison sentence. Supreme Court dismissed the petition and petitioner appeals, as limited by his brief, asserting that Supreme Court erred in holding that respondents correctly calculated his aggregate sentence by running his two concurrent 1994 sentences— imposed pursuant to Penal Law § 70.06 — consecutively to the prior undischarged 1992 sentence. We disagree. Supreme Court properly held that petitioner’s 1994 sentences were required by law to be served consecutively to his preexisting unexpired 1992 sentence (see, Penal Law § 70.25 [2-a]; Matter of Parrilla v Goord, 274 AD2d 820; Matter of Forman v Potempa, 261 AD2d 671; Matter of White v Van Zandt, 236 AD2d 763).
Petitioner’s remaining arguments have been examined and found to be lacking in merit.
*885Spain, J. P., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.